DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totolos, JR. et al. (US 2015/0349806) (hereafter Totolos), in view of Lubbers et al. (US 9,329,800) (hereafter Lubbers), and further in view of Quinn (US 2014/0129782).
As per claim 1, Totolos teaches a method for avoiding use of the data that becomes stale in non-volatile cache of peer initiators without signaling from a target, comprising: 
in a first server comprising a processor that runs an instance of a host application, that accesses a production volume maintained by a storage array for the host application, and a non- volatile cache that is directly accessed by the processor (fig. 1, [0017] describes the accessing of the processor with the flash cache): 
allocating a portion of the non-volatile cache as a dedicated host application data cache for caching selected host application data ([0021] has space allocated for user data) maintained by a storage array in non-volatile storage ([0024] describes the interaction between cache and the storage array); 
Totolos does not explicitly teach
a plurality of independent peer servers interconnected via a network;  
destaging the host application data from the host application data cache in accordance with a destaging plan; and 
responding to a first dirty page message received from a second peer server that caches the selected host application data maintained by the storage array, the first dirty page message indicative of an update of the selected host application data cached by the second peer server, by refraining from accessing corresponding the selected host application data from the dedicated host application data cache.
However, Lubbers destaging the host application data from the host application data cache in accordance with a destaging plan (col. 7, lines 1-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the destaging and destaging plan of Lubbers with the method of Totolos because it prevents the cache from reaching saturation (col. 5, lines 50-56).
The combination does not explicitly teach a plurality of independent peer servers interconnected via a network; and 
responding to a first dirty page message received from a second peer server that caches the selected host application data maintained by the storage array, the first dirty page message indicative of an update of the selected host application data cached by the second peer server, by refraining from accessing corresponding the selected host application data from the dedicated host application data cache.
However, Quinn teaches a plurality of independent peer servers interconnected via a network; and 
responding to a first dirty page message received from a second peer server that caches the selected host application data maintained by the storage array, the first dirty page message indicative of an update of the selected host application data cached by the second peer server, by refraining from accessing corresponding the selected host application data from the dedicated host application data cache (fig. 9; [0037]-[0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the dirty messaging of Quinn with the storage system of the combination of Totolos and Lubbers because it provides access to storage for multiple different servers while providing high bandwidth, low latency and coherency of contents of multiple memory caches ([0011]).   
As per claim 2, Quinn teaches wherein the first peer computing device sending a second dirty page message to another a third peer computing device in response to a newly written host data extent being written into the dedicated host application data cache ([0037], [0038] wherein these steps occur when any of the plurality of servers access data).
As per claim 3, Lubbers teaches responding to a newly written host data extent being written into the dedicated host application data cache by starting an aging timer associated with that newly written host data extent (col. 7, lines 1-5, LRU).
As per claim 4, Lubbers teaches destaging the newly written host data extent from the dedicated host application data cache to the storage array when the associated aging timer expires (col. 7, lines 1-5).
Response to Arguments
Applicant submits that Quinn does not teach the limitation “responding to a first dirty page message received from a second peer server that caches the selected host application data maintained by the storage array by refraining from accessing the selected host application data form the dedicated host application data cache”.
Examiner respectfully disagrees.  Server-X issues a write to storage block.  The Storage Cache Controller finds that block in its Cache in a Shared state and forwards the transaction to the Coherency Manager ([0037]).  The Coherency Manager finds that block in the S state and sends an Invalidate to all of the sharers ([0037]).  This invalidate is interpreted as a first dirty page message received from a second peer server (i.e. Server-X) that caches the selected host application data maintained by the storage array. The Coherency Manager sends a reply to the Storage Cache Controller on Server-X with a share count ([0037]). The sharers respond to the invalidate from the Coherency Manager by invalidating the block and sending a "Stopped Sharing" transaction to the Storage Cache Controller on Server-X ([0037]).  The sharers responding would be therefore read on “responding to a first dirty page message” and the invalidating of the block is interpreted as “refraining from accessing the selected host application data from the dedicated host application data”.  For at least these reasons, Quinn teaches the limitations of claimed invention and therefore, the rejection is maintained. 
Claims 2-4 depend from claim 1 and are rejected for the reasons cited above and/or by virtue of their dependency.
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139